Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 1 of 61




                         EXHIBIT N
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 2 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 1 of 60

                                                                                        1


          1                            UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS
          2

          3       * * * * * * * * * * * * * * * *
                  *UNITED STATES OF AMERICA     *
          4                                     *              CRIMINAL ACTION
                              v.                *              No. 06-10116-1-RGS
          5       *                             *                  06-10116-2-RGS
                  ROBERT PROSPERI,              *
          6       GREGORY A. STEVENSON,         *
                                  DEFENDANTS    *
          7       * * * * * * * * * * * * * * * *

          8

          9

         10

         11                     BEFORE THE HONORABLE RICHARD G. STEARNS
                                     UNITED STATES DISTRICT JUDGE
         12                                    DISPOSTION
                                              May 25, 2010
         13

         14

         15

         16

         17

         18                                               Courtroom No. 21
                                                          1 Courthouse Way
         19                                               Boston, Massachusetts 02109

         20

         21

         22

         23                             JAMES P. GIBBONS, RPR,RMR
                                     7205 Moakley Federal Courthouse
         24                           1 Courthouse Way, Suite 7205
                                       Boston, Massachusetts 02210
         25                                 jmsgibbons@yahoo.com


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 3 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 2 of 60

                                                                                   2


          1       APPEARANCES:

          2                 UNITED STATES ATTORNEY'S OFFICE (By AUSA Anthony E.
                       Fuller, and AUSA Fred M. Wyshak) 1 Courthouse Way, Suite
          3            9000, Boston, Massachusetts 02210, on behalf of the
                       United States of America
          4
                            LAW OFFICE OF E. PETER PARKER (By E. Peter Parker,
          5            Esq.) 151 Merrimac Street, Boston, Massachusetts
                       02114, on behalf of Robert Prosperi
          6

          7                 LAW OFFICE OF RICHARD M. EGBERT (By Patricia A
                       DeJuneas, Esq.,) Suite 1800, 100 Summer Street, Boston,
          8            Massachusetts, 02110, on behalf of Robert Prosperi

          9                 DONOGHUE, BARRETT & SINGAL, P.C., (By Bruce A.
                       Singal, Esq., and Michelle R. Peirce, Esq.) One Beacon
         10            Street, Boston, Massachusetts 02108, on behalf of
                       Gregory A. Stevenson
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 4 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 3 of 60

                                                                                      3


          1                                 P R O C E E D I N G S

          2                   THE CLERK:      The case before this Court carries Case

          3       No. 06cr10116, United States of America versus Robert

          4       Prosperi and Gregory Stevenson.

          5              Counsel, please identify yourselves for the record.

          6                   MR. WYSHAK:      Good afternoon, your Honor.    Fred

          7       Wyshak and Tony Fuller for the United States.

          8                   MR. PARKER:      Good afternoon, your Honor.    Peter

          9       Parker for Mr. Prosperi.

         10                   MS. DeJUNEAS:       Good afternoon, your Honor.

         11       Patricia DeJuneas for Mr. Prosperi.

         12                   MR. SINGAL:      Good afternoon, your Honor.    Bruce

         13       Singal for Gregory Stevenson, who is with us at counsel

         14       table.

         15                   MS. PEIRCE:      Michelle Peirce for Gregory Stevenson.

         16       Good afternoon, your Honor.

         17                   THE COURT:      Good afternoon, counsel.

         18              I think the only case in which I have had as much to

         19       read, and particularly as much that was as significant,

         20       might have been the Bradstreet case years ago.          But I want

         21       to assure everyone that I have read not only, of course, the

         22       presentence report and the sentencing memoranda, but the

         23       many, many letters that were submitted.           I, perhaps, did not

         24       read some of the exhibits as closely as I did the letters,

         25       but I found them all of assistance and of significance.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 5 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 4 of 60

                                                                                       4


          1              I thought the way we would proceed is the way we

          2       customarily do.

          3              As far as I am concerned, the presentence report and

          4       the Guidelines calculation, which we all recognize are

          5       advisory, are influenced by the difficulty of assigning an

          6       accurate loss value to the case, which is the critical

          7       element around which the Guidelines are structured.              I wrote

          8       a short memorandum on the subject, and I think counsel

          9       understand my view of the loss issue.

         10              As a formal matter, I thought the government's formula

         11       was probably as good as any, and it is the one I adopted.

         12       It, of course, then results in a loss figure in excess of $5

         13       million, if you extrapolate an estimated number of

         14       out-of-specification loads of concrete that were delivered.

         15       This -- because, again, the way the Guidelines are

         16       structured -- adds an 18-point escalator to the Guidelines

         17       advisory range, which, since the convictions are identical

         18       in both the case of Mr. Prosperi and Mr. Stevenson, results

         19       in the same recommended or putative sentencing range of 87

         20       to 108 months, and a range of fines from $15,000 to $20

         21       million.

         22              I would note parenthetically that without the 18-point

         23       escalator, one would be looking at an 8- to 14-month range

         24       with a Zone C alternative sentence available to the Court if

         25       the Guidelines, again, applied in a mandatory fashion, as


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 6 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 5 of 60

                                                                                   5


          1       they, more or less, did a few years ago.

          2              I think there are other factors in the case that are,

          3       perhaps, more interesting to reflect on than the mechanics

          4       of the Guidelines, per se.

          5              I would like to proceed, again as is customary, with

          6       hearing first from the government with respect to the two

          7       cases and its recommendation to the Court.

          8              Then, of course, I would like to hear from defense

          9       counsel; and, although not a matter of compulsion, but, of

         10       course, the defendants are invited to speak if they choose

         11       to during the course of the hearing.

         12              Mr. Wyshak, you will be speaking for the government?

         13                   MR. WYSHAK:      Yes, your Honor.

         14              I, too, your Honor, have spent more time than usual in

         15       thinking about the sentencing in this case and going through

         16       all the materials submitted by the defendants in this case.

         17       And this is truly a challenging issue that I have given a

         18       lot of thought to.        And as challenging as it may be for the

         19       government, I'm sure it's even more so for the Court, since

         20       the Court has to ultimately make the final decision here.

         21              But in thinking about this, and in thinking about the

         22       government's recommendation, I keep coming back to the

         23       enormity of this crime, the enormous breach of the public

         24       trust involved in this case.

         25              When the tunnel wall burst in the mainline tunnel in


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 7 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 6 of 60

                                                                                          6


          1       September of 2004, the Attorney General of Massachusetts,

          2       and the U.S. Attorney put together a Big Dig Task Force.

          3       Mr. Fuller, myself, and several other Assistant U.S.

          4       Attorneys were assigned to work on that task force.              And,

          5       quite frankly, the experience of investigating what went on

          6       in this largest public works project in the history of this

          7       country was extremely disheartening.

          8              After the wall burst, it came to light that there were

          9       hundreds and hundreds of leaks in the tunnel walls, and in

         10       investigating what went on, the one theme, the recurring

         11       theme, was the lack of personal responsibility by anyone who

         12       worked on that project, the lack of corporate responsibility

         13       by any of the companies who worked on that project, the lack

         14       of accountability by the business community for what had

         15       occurred on that project.           Nobody was responsible for

         16       anything.      Everybody blamed everybody else.      If it was a

         17       contractor, they blamed the designer, they blamed the

         18       suppliers.      The suppliers blamed the contractors.       Bechtel,

         19       who was the construction manager, they blamed everybody

         20       else.

         21              It was, quite frankly, appalling to me.

         22              As you know, I've worked in the organized crime area

         23       for a number of years, and the refreshing thing about most

         24       people engaged in organized crime or crimes of violence is

         25       they admit their guilt.          They know what they did was wrong.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 8 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 7 of 60

                                                                                       7


          1              It's not so when you're dealing with this type of

          2       criminal activity.        And I think, you know, we not only saw

          3       it in this case, but it's exactly what is going on today in

          4       front of Congress when they investigate the collapse of the

          5       banking community on Wall Street, when we have a massive oil

          6       spill in the Gulf of Mexico.            There is clearly a lack of

          7       accountability and unwillingness of the business community

          8       to take responsibility for anything that went wrong, and

          9       that's what I think we've dealt with throughout this case.

         10              Even in Mr. Prosperi's sentencing memorandum I sense no

         11       admission of wrongdoing.          I sense no remorse.   I sense none

         12       of those types of characteristics that the Court should take

         13       into consideration in sentencing Mr. Prosperi.

         14              Mr. Prosperi continues to want to beat the drum that

         15       this was industry practice, the use of old, and recycled,

         16       and adulterated concrete.

         17              At least in Mr. Stevenson's sentencing memo, I think he

         18       essentially concedes that this was not industry practice,

         19       this was Aggregate Industries' practice, and this practice

         20       was, in fact, limited to this particular company.

         21              Attached to Mr. Prosperi's sentencing memorandum are

         22       two letters from the president and the vice president of

         23       Boston Sand & Gravel, who are the main competitors of

         24       Aggregate Industries in this area for concrete.           And

         25       although both of those letters are highly complimentary of


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 9 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 8 of 60

                                                                                         8


          1       both Mr. Prosperi and Mr. Stevenson, what they glaringly

          2       omit is any statement or concession that the conduct engaged

          3       in in this case was, in fact, a practice in the concrete

          4       industry.      There's no mention of that in either letter, and

          5       one would think that if that were the case, it would be in

          6       there.     In fact, the government did investigate whether or

          7       not Boston Sand & Gravel engaged in this type of practice,

          8       and, in fact, that investigation proved that they did not.

          9              So this is a practice limited to this one company who

         10       was the largest supplier of concrete on the nation's largest

         11       public building project.

         12              But the enormity of the crime doesn't end just with

         13       what happened on the Big Dig.            This is a practice of this

         14       company on hundreds and thousands of other projects.             The

         15       Court heard evidence that this was "business as usual" at

         16       Aggregate Industries as far back as the '70s or '80s; that

         17       concrete was watered down; that different mixes were mixed

         18       together; that concrete that was not used on one project was

         19       loaded over with newer and fresher concrete at the batch

         20       plants and redelivered to customers who were not only the

         21       federal and state government, but who were private

         22       individuals, people building buildings, people pouring house

         23       foundations.       This conduct has gone on for decades.

         24              And I think that one thing that the Court should

         25       consider in sentencing the defendants is the deterrent


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 10 of 61

                 Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 9 of 60

                                                                                     9


          1       effect of that sentence, that the business community needs

          2       to know that individuals who are responsible for criminal

          3       activity cannot hide behind this corporate veil.           They

          4       cannot say, Oh, this was not me, this was Aggregate

          5       Industries.      Because, as the Court knows, every company acts

          6       through its employees.          And the Court must let the business

          7       community know that individuals will be held responsible and

          8       accountable.

          9              Now, the defendants have made much of the fact that

         10       they seem to be the only individuals singled out in this

         11       entire investigation that the government was involved in

         12       regarding the Big Dig.

         13              Number one, that's not true.          There were numerous

         14       individuals who have been indicted and convicted and

         15       sentenced to periods of incarceration for crimes which are

         16       much less significant than the crimes involved in this case.

         17              And one thing that sticks out about this particular

         18       case, which we really didn't see in any of the other Big Dig

         19       fraud cases, was the fact that this case was a premeditated

         20       scheme to defraud.        Most of the other fraud that we found

         21       was billing-type fraud, work that had not been performed

         22       pursuant to specification, which, after the fact, documents

         23       were falsified to make it appear as though the work had been

         24       performed pursuant to specification, bills that were

         25       submitted based upon certification of work done pursuant to


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 11 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 10 of 60

                                                                                     10


          1       specification.

          2              Even the ceiling collapse does not have the

          3       characteristics of this particular scheme, which had been

          4       ongoing for a number of years and was clear and blatant

          5       fraudulent conduct.

          6              And to the extent that there may be some distinguishing

          7       factors between what happened with Bechtel and Parsons

          8       Brinckerhoff and Modern Continental; that is, one of the key

          9       facts, is that this was intentional, premeditated, and basic

         10       fraud.

         11              The defendants claim that, essentially -- and I think

         12       the Court, to some extent, seemed to indicate in its

         13       decision -- that there was no harm intended, and I want to

         14       talk a little bit about that.

         15              The fraud in this case was so fundamental.        The truck

         16       drivers who testified at the trial, the batchmen who worked

         17       at the batch plant, dispatchers who worked in the dispatch

         18       office, everybody knew that this was wrong.          Everybody knew.

         19              I mean, it's a basic premise.         You don't lie.   And when

         20       you are representing to not only the United States or the

         21       Commonwealth of Massachusetts but to somebody building a

         22       private building, when you represent to them that you're

         23       selling them X and, in fact, delivering Y, and creating

         24       documents which make Y look like X, you don't have to have

         25       gone to Harvard Business School to understand that that is


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 12 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 11 of 60

                                                                                   11


          1       wrong.     And to the extent that Mr. Prosperi, who has been

          2       with this company through many of its variations over the

          3       years, and Mr. Stevenson, who may have joined the company, I

          4       think, during the mid 90s, they were clearly in a position

          5       to stop something that was fundamentally wrong to say, This

          6       is not right.       You can't lie to customers.    You can't sell

          7       them something and tell them it's something else.

          8              And I think to some extent that the evidence at the

          9       trial shows that there was some cognition of this fact with

         10       regard to the Big Dig because, as you heard the evidence at

         11       trial, during the early years of the Big Dig, the rule at

         12       Aggregate was no 10/9 concrete to the Big Dig.          So at some

         13       point the lightbulb went off at Aggregate that we're not

         14       going to commit this kind of fraud when it comes to this

         15       contract with the United States and the Commonwealth of

         16       Massachusetts.

         17              But at some point, as we've heard, in the late '90s,

         18       Mr. Prosperi and Mr. Stevenson changed that policy, and they

         19       decided, We are going to use 10/9 concrete on the Big Dig,

         20       primarily dump it into the slurry walls.

         21              And I think that that fact, that change in policy, not

         22       only shows that they knew what they had been doing prior to

         23       that was wrong, but it also shows that when they changed

         24       policy back to the old ways, they intended to engage in

         25       ongoing wrongdoing.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 13 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 12 of 60

                                                                                     12


          1               Now, there's been a lot of talk about what the loss is

          2       in this case, and I'm not going to rehash all the arguments,

          3       but I think that the elephant in the room here is something

          4       that we haven't talked about, and it's something that we

          5       asked Mike Praul to testify about.           And that is not the

          6       amount of money that the government paid for materials that

          7       it didn't get, which is probably the easiest way to come up

          8       with a dollar figure in this case, but in terms of the

          9       extent of harm, it is infinitesimal.

         10              I think one of the things that the government intended

         11       to demonstrate to the Court through the testimony of Mike

         12       Praul is that the activities in which Aggregate Industries

         13       was engaged in will ultimately jeopardize the long-term

         14       viability of these tunnels.

         15              These tunnels are supposed to have a 75-year life, and

         16       you heard the testimony from Mike Praul.          When you

         17       over-water concrete, when you add fresh concrete to concrete

         18       that's already hardening in a truck, when you add a Big Dig

         19       mix to some other mix which is not in specification, when

         20       you don't add fly ash to cement that needs fly ash, that all

         21       those things are going to affect the long-term durability of

         22       this concrete.

         23              Now, you know, if we built the Big Dig in the desert of

         24       Arizona, we might not have as many problems as we will have,

         25       and I say "will have" in this construction project.          These


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 14 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 13 of 60

                                                                                          13


          1       tunnels are up against a seabed.              Some of these walls go

          2       down 125 feet into the ground.               They are constantly exposed

          3       to wet, salty conditions.

          4              And it is exactly those conditions that the defendants

          5       were aware of.       Everybody had access to topographical-type

          6       information in this case.           It's exactly those conditions

          7       which are especially harmful to concrete which does not have

          8       the desired durability.          And one thing that Praul testified

          9       about is permeability of concrete.              And the permeability,

         10       which is different from the strength of the concrete, the

         11       permeability is what prevents water from intruding through

         12       that concrete; water that if it gets inside the concrete is

         13       going to cause the steel girders, which hold up these walls

         14       and any steel inside those walls, to start rusting and

         15       expanding.

         16              Another thing that Praul told us about adding too much

         17       water to concrete is that when that concrete starts drying,

         18       it starts cracking.         I think he used the example of a river

         19       bed.

         20              And that is exactly what we saw in the tunnels after

         21       the blowout.       There were hundreds and hundreds of cracks and

         22       holes and defects in these walls, which the government has

         23       spent the last five years and millions of dollars patching

         24       and grouting leaks.

         25              Now, I'm not going to say that that's all the


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 15 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 14 of 60

                                                                                     14


          1       responsibility of Aggregate Industries.           Clearly -- you

          2       know, there's design issues.            There's construction issues.

          3              But what I am saying is how dare, how dare, these men,

          4       who took $100 million of the public's money, how dare they

          5       not deliver the best product they could.           How dare they

          6       decide.     This is not the project to cheat on.        This is not

          7       the project to lie about.

          8              They want to claim, Well, they got so busy and the work

          9       was so intense that, you know, we had to do what we had to

         10       do to get it done.

         11              And the letters from the men from Boston Sand & Gravel

         12       say the same thing.         But you know what?    Boston Sand &

         13       Gravel didn't lie, cheat, and steal to get their job done,

         14       like the people from Aggregate Industries did.

         15              And, you know something, if you can't get it done, you

         16       tell Bechtel, you tell Modern Continental, Look, we can't

         17       deliver this much concrete.           We can't do it as fast as you

         18       want.    If you want it done this fast, we're going to use old

         19       concrete.      We're going to falsify batch reports.

         20              I don't think anybody in this room would say that if

         21       Bechtel knew or Modern knew that they would have agreed to

         22       the delivery of concrete under those conditions.           Maybe you

         23       hire subcontractors who can deliver concrete.           I don't know

         24       what the solution is, but certainly the solution is not to

         25       commit fraud to get the job done, which seems to be the


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 16 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 15 of 60

                                                                                      15


          1       excuse that the defendants are propounding to the Court.

          2              One thing I did want to point out in Mr. Prosperi's

          3       sentencing memorandum was he seemed to indicate that

          4       92 percent of old or leftover concrete was disposed of by

          5       Aggregate, and that is not true.

          6              In fact, the evidence at trial, I think there were

          7       documents put in, just based upon Aggregate's own records on

          8       the 10/9 loads between 1999 and 2004, only a five-year

          9       period, there were 30,000 loads of 10/9 concrete.          16,000

         10       were redelivered, 16,000.           Over 50 percent were redelivered.

         11              Now, they weren't all redelivered to the Big Dig.

         12       There were two or 3,000 loads redelivered to the Big Dig.

         13       The rest of those loads went to someplace else.          They went

         14       to foundations in buildings in this city.          They went to

         15       roadways.      So it was part of Aggregate Industries' business

         16       plan to resell leftover concrete, to misdescribe it in order

         17       to conceal the fact that it was leftover, to take a sidewalk

         18       mix and add it to a foundation mix and have a mix which is

         19       not what the customer ordered.

         20              Now, in terms of, again, the loss, I think that the

         21       settlements by Bechtel and the settlement by Aggregate

         22       Industries really reflects reality in this case.          And the

         23       reality is that the conduct of the defendants is going to

         24       lead to long-term maintenance issues on the Big Dig concrete

         25       structures.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 17 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 16 of 60

                                                                                         16


          1              Aggregate Industries paid $50 million to the United

          2       States.     I think 7 million of that went to criminal fines.

          3       There was another 15 million which went to satisfy the False

          4       Claims Act tort cases of the state and the federal

          5       government.      And the rest of that money, about $30 million,

          6       went into a fund that was specially created by the

          7       Legislature in the Commonwealth of Massachusetts to hold

          8       this money for anticipated repairs of Big Dig concrete

          9       structures.

         10              Bechtel and Parsons Brinckerhoff also entered into an

         11       agreement with the United States and the Commonwealth of

         12       Massachusetts where they paid approximately $485 million,

         13       again, to pay for some of the costs, the remediation costs,

         14       that had already been incurred to repair tunnel walls.            We

         15       had the ceiling collapse.           There was money for that.    But

         16       the bulk of this money was put into the fund and is there

         17       for long-term maintenance of concrete structures.

         18              Now, if there is any indicator of what the true harm

         19       is, it's the fact that these companies were willing to place

         20       this huge sum of money in a fund to be held in trust by the

         21       state, because everybody who's looked at this issue,

         22       engineers, contractors, lawyers, understands that there will

         23       be problems.       There will be maintenance issues that go

         24       beyond normal maintenance.

         25              So in reading the probation report, defendants'


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 18 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 17 of 60

                                                                                    17


          1       submissions, as well as the Court's order, the concept that

          2       the loss is overstated in this case, I think, is just

          3       totally incorrect.        If anything, the loss is overwhelmingly

          4       understated.

          5              Another thing that the Court said in its decision and

          6       that the defendants have argued in their submissions is that

          7       there was no personal profit to the defendants in this case,

          8       and, again, I submit that that is not correct.

          9              Mr. Prosperi, and later on Mr. Stevenson, ran the

         10       Concrete Division of a large corporation.          Like any company,

         11       their jobs depended upon their business success.          The more

         12       successful their division is, the bigger their salaries are,

         13       the bigger their bonuses are, the bigger their division

         14       grows.

         15              These are all personal motives to engage in activities

         16       which enhance the corporate bottom line.          Everybody wants to

         17       have a good job.        Everybody wants to earn more money.

         18       Everybody wants to keep their job.           Everybody wants whatever

         19       business empire they preside over to grow and not to shrink.

         20       These are all personal motives to make their division look

         21       more profitable.

         22              When they resell a load of concrete that has already

         23       been paid for by one customer, and now they can resell it to

         24       a second customer, they get paid twice for the same load.

         25       Not only do they get paid twice for the same load, but they


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 19 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 18 of 60

                                                                                        18


          1       eliminate the costs of taking a truck offline, sending it to

          2       a location to dump concrete, which then has additional costs

          3       of chopping it up and recycling it and disposing of it in

          4       some manner.

          5              This is all money, and when you're talking about

          6       thousands and thousands and thousands of loads, over 10, 20

          7       years, that is a lot of money, your Honor.           And that's a lot

          8       of money that enhances Mr. Prosperi and Mr. Stevenson to

          9       maintain their positions in this company, to improve their

         10       personal salaries, their year-end bonus.

         11              So I do dispute the fact that there was no personal

         12       gain here.

         13              Maybe what they were really doing was disregarding the

         14       harm that they were doing.           There may be no actual intent to

         15       commit immediate harm, but I suggest to the Court that

         16       everybody in this business knew that sooner or later there

         17       would be harm, but by the time that harm was discovered,

         18       legal liability would be expired.            I suggest to the Court

         19       that by the time we see the consequences of the harm in this

         20       case, you and I will probably no longer be here.           It may be

         21       20, 30, 40, 50 years down the road.

         22              So it's the kind of harm that one can disregard.          Well,

         23       it's not going to happen tomorrow, it's not going to happen

         24       next year, maybe it's not going to happen for 10 or 15

         25       years, and by the time it does happen, I'll be gone.             And I


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 20 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 19 of 60

                                                                                         19


          1       think that's really the mindset in this case.

          2              Now, you know, I don't want the Court to think that I

          3       am not sensitive to the situation involving Mr. Prosperi and

          4       his wife.      But one thing I do know is that the letter that

          5       was submitted by the doctor at Mass. General is, at this

          6       date, about nine months old.            There is no indication of what

          7       the prognosis is.        It's hard for me to address whether or

          8       not, or to what extent, the Court should take this into

          9       consideration based upon old information and the lack of a

         10       medical prognosis.        And I would suggest to the Court that,

         11       you know, more information would be helpful at this

         12       juncture; that, perhaps, you know, if the Court were to

         13       sentence Mr. Prosperi today and he needed six months or nine

         14       months to care for his wife, his surrender to an institution

         15       could be delayed.        I'm not in a position, based upon the

         16       information that has been provided, to assess that or to

         17       make a recommendation in that regard.

         18              And I do not think that the cases cited by the

         19       defendant are that applicable.               I mean, one thing that

         20       struck me in reading all the letters submitted by friends

         21       and family members of Mr. Prosperi is that there is, or

         22       seemingly is, a huge support network out there for

         23       Mrs. Prosperi.

         24              She has a daughter who resides with her.            There are

         25       numerous relatives, family, and friends, who seem to care


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 21 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 20 of 60

                                                                                      20


          1       greatly about her.        I don't think that this is the case

          2       where there is no other person to provide the support to

          3       Mrs. Prosperi.

          4              I have read all the letters, not only written for

          5       Mr. Prosperi but for Mr. Stevenson, and, you know, I've done

          6       this for a long time.         I've seen a lot of these letters.     I

          7       don't think that the behavior in this case is aberrant at

          8       all.    I think this is a classic case of white-collar crime,

          9       where people engaged in all sorts of business fraud, whether

         10       they're doctors, lawyers, businessmen, also -- you know,

         11       they have private lives.          They are loving family members.

         12       They are active in their community.          They're even

         13       philanthropic.

         14              The biggest fraudster, Bernie Madoff -- five years ago

         15       if somebody were to talk about Bernie Madoff, they would

         16       have said, He's one of the biggest philanthropists in the

         17       country.     Today we know he's behind the biggest fraud in the

         18       history of the United States.

         19              So, you know, people have two sides to them and can

         20       engage in criminal activity and also be loving family

         21       members and productive members of the community.            So I don't

         22       think that this case is not a classic case of fraud or that

         23       the conduct in this case is aberrant.

         24              So, again, the government's recommendation, I think, is

         25       a 20 percent deviation from the low end of the Guidelines,


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 22 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 21 of 60

                                                                                   21


          1       which I think works out to about 70 months as to both

          2       defendants in this case.

          3              Thank you.

          4                   THE COURT:      Mr. Parker, are you going to speak

          5       first?

          6                   MR. PARKER:      Yes, your Honor.

          7              I didn't think we'd really be revisiting the loss,

          8       especially since the government, quote/unquote, won the loss

          9       battle, to the extent that's going to influence sentencing,

         10       is what I think we're going to be focused on today.

         11              I didn't think we'd be talking about the ceiling panel

         12       collapse, which had nothing to do with Aggregate, these

         13       defendants, this case, or this concrete.

         14              I didn't think we'd be talking about leaks in tunnel

         15       walls, which I have a videotape on my desk in my office, I

         16       think it was Tom Reilly then announcing at a press

         17       conference, that I think Mr. Wyshak was at, that the

         18       Aggregate Concrete problems that they were investigating at

         19       the time didn't have anything to do with the leaks in the

         20       tunnel.

         21              I certainly didn't think we'd be talking about Bernie

         22       Madoff's philanthropic aims.

         23              I thought we'd be talking about this case and these

         24       defendants, and I didn't think we'd be talking about

         25       hundreds of loads, or thousands of loads, of concrete over a


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 23 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 22 of 60

                                                                                       22


          1       20- or 30-year period that was, in Mr. Wyshak's view,

          2       garbage, fraud, resold, watered down, adulterated, unfit for

          3       the purposes that it was being sold for.           That is not the

          4       case factually, and it has nothing to do with this case.

          5              When Aggregate Industries sells concrete on private

          6       jobs, nonpublic jobs, that have nothing to do with a

          7       90-minute rule or Mass. Highway construction guidelines, the

          8       only specifications is compressive strength.           There's no

          9       batch slips on private jobs.            There's no fraud going on on

         10       private jobs.       There's no doctored documents going on on

         11       private jobs.

         12              Customers order 3,000-, 4,000-, 5,000-PSI concrete, and

         13       Aggregate delivers them, 3,000-, 4,000-, 5,000-PSI concrete.

         14              Mr. Wyshak is sure we will have problems due to the

         15       10/9 and leftover concrete supplied.           If he's right that

         16       hundreds of thousands -- or thousands of other projects were

         17       getting the same type of deficient concrete for decades,

         18       we'd have bridges collapsing, buildings caving in on their

         19       foundations, sidewalks caving in, you name it.           Aggregate

         20       Industries would be out of business if it didn't supply

         21       quality products for decades, and its predecessors didn't

         22       supply quality products for decades, that are suitable and

         23       fit for the purposes intended, and that have, in fact, held

         24       up, lasted as long as they should have lasted, and met

         25       whatever specifications the customers wanted.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 24 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 23 of 60

                                                                                    23


          1              So we're not talking about history.        We're talking

          2       about this case, this project, these defendants.          And when

          3       Mr. Wyshak talks about that, he says that the fact that

          4       these -- the company didn't provide or didn't reship

          5       leftover concrete at the outset of the project, that that's

          6       an indication that the Court should draw the inference that

          7       they knew it was wrong, and they knew it was wrong when they

          8       decided to do it, and they willingly and intentionally

          9       committed fraud.

         10              And I think that for the reasons that we articulated at

         11       trial, in my pleadings, and the loss memoranda, that's not

         12       the inference that should be drawn from that.          That

         13       presupposes that these defendants and this company looked at

         14       the Big Dig as a license to steal.           And there wasn't a

         15       lightbulb that went off in their head four, five, six,

         16       seven, eight years into the project and said, Boy, all this

         17       time we could have been stealing, we could have been

         18       committing fraud, and we could have been really padding the

         19       corporate bottom line.          What idiots.   Let's start doing it.

         20              That's Mr. Wyshak's argument, and that doesn't square

         21       with the trail testimony, even of his own witness, Gerry

         22       McNally.

         23              And it also doesn't square with the testimony of his

         24       own witness, Gerry McNally, that Aggregate was the only

         25       outfit in the world, or at least here, that was doing this.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 25 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 24 of 60

                                                                                          24


          1       McNally's company, McNamara Concrete, was reusing concrete

          2       long before Aggregate ever came along and bought McNamara.

          3              What happened was exactly what we argued at trial and

          4       what the letter writers from Boston Sand & Gravel confirmed.

          5       This project got compressed.            I think the vice president,

          6       McNeil, from Boston Sand & Gravel said, The last four years

          7       of this project got compressed into an 18-month period, and

          8       the demands on the concrete suppliers were extraordinary and

          9       unprecedented.       And it was in response to that that, in

         10       consultation with Gerry McNally, the company decided to

         11       start providing leftover concrete to the Big Dig.             It wasn't

         12       for the purpose of padding the bottom line, and it wasn't

         13       for the purpose of stealing.

         14              And I think -- I know your Honor has read the letters,

         15       and that's not the way Mr. Prosperi had lived his life.

         16       That's not the reputation he had developed either as an

         17       executive at a major concrete company for decades, or as the

         18       president, later treasurer, and a board member of the MACAPA

         19       trade organization.         That's not how he lived his life, and

         20       that's not what he was motivated by, the bottom line.

         21              He was motivated by doing.            He was motivated by what

         22       was necessary to do to produce the big picture good, your

         23       Honor, and that's why this company started shipping leftover

         24       concrete to the Big Dig, and that's why, If I wrote 90

         25       percent disposed of, I should have written 90 percent


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 26 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 25 of 60

                                                                                       25


          1       disposed of or delivered elsewhere than the Big Dig, because

          2       that was the testimony of the government's expert.

          3              With respect to the settlements of Aggregate Industries

          4       and Bechtel, it's dangerous to interpret those settlements

          5       as acknowledgments that there are going to be problems down

          6       the road.

          7              Bechtel didn't even admit that any of its conduct was

          8       criminal, let alone have any individuals at Bechtel charged

          9       criminally.      Bechtel had a lot of business reasons to enter

         10       into the settlements it did and to pay the monies it decided

         11       to pay to put these problems behind them and to avoid

         12       criminal prosecution for itself as an organization, or the

         13       separate organizations, the joint venturers, and any

         14       individual at Bechtel.

         15              The Aggregate settlement was a settlement of not only

         16       the leftover concrete issue on the Big Dig, but it also

         17       wrapped up a government antitrust investigation.           It wrapped

         18       up an investigation into providing asphalt throughout the

         19       Commonwealth.       It resulted, I believe, in the divestiture of

         20       an asphalt plant.        And to the extent the company put money

         21       into a fund to be set aside for anticipated repairs, that,

         22       too, is a business decision.            Going forward, Aggregate has

         23       the ability, if something else goes wrong with the tunnel,

         24       to say, That's not a result of our providing this concrete.

         25       That's the result of something else.           Or they even have a


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 27 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 26 of 60

                                                                                   26


          1       business incentive to say, That is the result of us

          2       providing this concrete, because the settlement fund for

          3       repairs is the extent of their exposure.

          4              So there were good business reasons for these companies

          5       to enter into the agreements that they did with the

          6       government and to write the checks they were able to write

          7       to put these problems behind them corporately.

          8              Now, I want to talk about Mr. Prosperi, but, before I

          9       do, I have to just do two housekeeping matters on the

         10       Guidelines, your Honor.

         11              I never formally objected to the loss calculation

         12       because it I didn't come up until the final PSR.          I object

         13       to it now for all the reasons in my written submission on

         14       loss, the arguments and evidence we produced at the loss

         15       hearing and at trial, and the sentencing memorandum.

         16              I'm not sure if your Honor's -- I think your Honor's

         17       calculations of the applicable guideline range did adopt the

         18       probation officer's four-level leadership-role enhancement.

         19       Am I correct in that, your Honor?

         20                   THE COURT:      Yes.

         21                   MR. PARKER:      I want to formally object to that as

         22       well for the reasons that I have set forth in my memorandum

         23       and my objections to the presentence report and my

         24       sentencing memorandum.

         25              One other point on the Guidelines, your Honor.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 28 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 27 of 60

                                                                                        27


          1              A Supreme Court case was reported today, I believe, or

          2       yesterday.      I got an email about it today.         It's United

          3       States v. O'Brien and Burgess [ph], and the case dealt with

          4       the machine gun enhancement for a 30 year on-and-after

          5       mandatory minimum sentence.           And the unanimous Court said

          6       that, As a matter of the statutory interpretation -- or at

          7       least the majority said, or plurality, or whatever you would

          8       call it when they're unanimous.              But the main opinion says

          9       that, As a matter of statutory interpretation, a machine gun

         10       is a fact that must be pleaded and proved to a jury beyond a

         11       reasonable doubt.        In concurring opinions, Justice Thomas

         12       and, I believe, Justice Stevens said they would have reached

         13       the same result but on constitutional grounds.             In other

         14       words, any factor that would increase a sentence, either set

         15       a mandatory minimum or increase a maximum, has to be pleaded

         16       and proved to a jury beyond a reasonable doubt.

         17              Based on that case, and notwithstanding First Circuit

         18       law that might be to the contrary, at least in terms of

         19       applying sentencing enhancements like the loss table and the

         20       leadership role, I'm going to object based on that case,

         21       that the leadership role and the loss calculations, to the

         22       extent that they increase the exposure of these defendants,

         23       were not pleaded, presented to the jury, and decided by the

         24       jury beyond a reasonable doubt.

         25                   THE COURT:      Well, I do not want to deviate into


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 29 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 28 of 60

                                                                                         28


          1       that.    Actually, it is not applicable because it does not

          2       change -- there is no mandatory minimum, and there is a

          3       ten-year maximum on any number of counts of conviction.                It

          4       does not raise the enhancement.              But I do not think that

          5       that really is the issue here.

          6                   MR. PARKER:      Part of that is wishful thinking.         I'm

          7       done with that.        It's wishful thinking on my part, and an

          8       intention to protect the record.

          9              Your Honor, I'm not going -- I just want to talk very

         10       briefly about the Guidelines themselves.             I've done this in

         11       another case that I had with your Honor, the O'Neil case,

         12       which you may or may not remember.             And I've set forth in my

         13       sentencing memorandum the reasons why the Guidelines

         14       themselves are open to question on a policy basis, the

         15       applicable guidelines in this case.

         16              And I'm not going to revisit that here at argument,

         17       your Honor, but I did set forth in my memorandum why, if you

         18       do a Kimbrough analysis on the fraud guidelines, you can

         19       reach, and should reach, the same result, that the

         20       Guidelines overstate the seriousness of white-collar

         21       offenses and that, as a matter of policy, they are not

         22       supported by the same type of empirical analysis, historical

         23       analysis, and expertise by which the Sentencing Commission

         24       came up with other guidelines.

         25              I have attached as an exhibit to my sentencing


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 30 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 29 of 60

                                                                                    29


          1       memorandum Exhibit 9, a chart, which I believe the final

          2       offense level for these two defendants is Level 29, and I

          3       have attached a chart to my sentencing memorandum that I

          4       prepared which compares other offenses and lists other

          5       offenses that result in a guideline level of 29.          And I

          6       submit, your Honor, that if you look at that chart, that the

          7       types of crimes that equate with Level 29 that are not

          8       financial crimes involve far more serious, purposeful,

          9       criminal conduct, and result in tangible -- far more

         10       tangible societal harm than the mechanical calculation of

         11       the 29 level here in this case for these offenses for these

         12       defendants.

         13              And, again, I know that your Honor has read everything,

         14       but 29 is the same level for voluntary manslaughter, which

         15       is an intentional killing and an intentional infliction of

         16       injury likely to cause death.

         17              Providing material support to a terrorist organization,

         18       knowing it would be used to commit a violent act.

         19              The mechanical application of the loss table here,

         20       using every conceivable dollar that possibly could have

         21       flowed from this fraud significantly over punishes these

         22       defendants when you equate it with other offenses that

         23       correspond to these levels, either on a mens rea, or a

         24       personal-commission-of-the-crime, or a societal-harm

         25       analysis.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 31 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 30 of 60

                                                                                    30


          1              So those are reasons, your Honor, that I have given you

          2       and that, I submit, are reasons to impose a variant

          3       sentence.

          4              There are other reasons, which I would like to devote

          5       the rest of my comments to.

          6              The first I've touched on, and that is the loss

          7       overstates the culpability of these defendants.           A

          8       $5 million loss significantly and substantially overstates

          9       the culpability of these defendants.

         10              This was an encouraged departure ground under the

         11       mandatory guideline regime, and it remains an encouraged

         12       departure or variance ground now.            Even the Probation

         13       Office, your Honor -- and I don't mean to belittle the

         14       Probation Office -- but this may be the second PSR that I've

         15       gotten since Booker where I've had a probation officer

         16       acknowledge that there is a reason, a specific reason, for a

         17       variant sentence.        And in Paragraph 116 the probation

         18       officer says so in this case, that the Court may wish to

         19       consider whether the loss overstates the defendants'

         20       culpability.

         21              Most of the PSRs, all but one that I can remember since

         22       Booker, don't have that last paragraph.           They have the

         23       previous two paragraphs which say, essentially, that,

         24       Information appears throughout this presentence report from

         25       which the Court could find a departure, but they don't go


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 32 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 31 of 60

                                                                                   31


          1       the step further and say, and here's one particular reason.

          2       So I think that's significant.

          3              I also think that the Court can firmly impose a variant

          4       sentence here on the basis of aberrant behavior.

          5              Again, this was a recognized departure ground in the

          6       mandatory guideline era.          It remains an available ground for

          7       departure or variance now.

          8              The criminal conduct in this case is entirely and

          9       completely out of character with the way Mr. Prosperi has

         10       conducted his personal life, his participation in his

         11       community's affairs, and his professional life.          To a

         12       person, your Honor, the letter writers attest to the

         13       integrity and the honesty of Mr. Prosperi.         Even the union

         14       reps who write to your Honor that they would hold him out as

         15       an example to others when they thought they were getting the

         16       short end in negotiations, they would say, Boy, Bob Prosperi

         17       wouldn't do it that way.          And the union reps who have

         18       written to the Court and whose letters are attached and

         19       you've read, explain, not surprisingly, that earning that

         20       type of reputation in the cauldron of labor-management

         21       negotiations is a hard-earned and not-a-lasting reputation.

         22       It's only as good as the next negotiation.         But for decades

         23       Mr. Prosperi has developed and held on to that reputation

         24       within his professional community.

         25              He's taken professional pride not only in the affairs


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 33 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 32 of 60

                                                                                   32


          1       of Aggregate Industries and its predecessor companies, but

          2       the entire ready-mix industry, and worked hard for decades

          3       to professionalize and develop its trade association,

          4       MACAPA, into a respected industry leader.

          5              Your Honor, again, these are not easy reputations to

          6       develop.     You develop them by your behavior over time -- in

          7       this case over decades -- in which Mr. Prosperi served as

          8       president, treasurer, and board member of MACAPA, and as

          9       trustee of the Teamsters Health & Welfare Fund, and as a

         10       representative of the executive committee that negotiated

         11       statewide labor contracts on behalf of the Commonwealth that

         12       applied statewide in heavy industry and highway construction

         13       projects.

         14              These were all unpaid positions that Mr. Prosperi did

         15       in addition to working full time and in addition to being

         16       engaged in his community, in addition to being engaged in

         17       his parish, and in addition to devoting a considerable

         18       amount of time to his family.

         19              This is not a life, your Honor, when you read the

         20       letters, that's marked by a relentless drive to seek every

         21       advantage or to use every available resource to come out on

         22       top, or to crush opposing interests, or to maximize

         23       corporate profit above all else.

         24              This is a life marked by attention to the bigger

         25       picture and the bigger good, and this is a man who strives


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 34 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 33 of 60

                                                                                   33


          1       for a fair result and has earned, by his conduct over

          2       several decades, a reputation for fairness and integrity.

          3       The criminal conduct in this case stands in stark contrast

          4       to the way Mr. Prosperi has led his entire life and the

          5       values he strives to live up to and the values he has

          6       instilled in others.

          7              The last area that I want to touch on is the first area

          8       that I wrote about, your Honor, and that is the

          9       extraordinary family circumstances in this case.

         10              Again, this was a recognized ground for departure when

         11       they were extraordinary under the old mandatory guidelines,

         12       and they remain a ground for departure or variance in the

         13       post-Booker, non-mandatory guideline era, and they don't

         14       need to be extraordinary anymore and can be considered as

         15       part of the history and characteristics of the defendant,

         16       which is one of the 18, 3553 factors.

         17              The First Circuit case of Martin, which I cited and

         18       discussed in my pleading, illustrates how far we've come in

         19       this area.      In Martin, the First Circuit upheld a 91-month

         20       variance simply because the defendant showed promise for

         21       rehabilitation and had a supportive family, and those were

         22       idiosyncratic family circumstances that the First Circuit --

         23       the district court found merited a 91-month variance, and

         24       the First Circuit upheld.

         25              Well, even though we don't need extraordinary family


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 35 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 34 of 60

                                                                                      34


          1       circumstances anymore, we've got them.            We've got them here.

          2       We've got them in this case, and we've got them by any

          3       measure.

          4              Mr. Wyshak says this is old information, and there's a

          5       lack of a prognosis.         But that's not true.     Carol Prosperi

          6       has terminal malignant melanoma.             Her prognosis -- the

          7       average prognosis is a survival of the less than a year.

          8       When the cancer spreads to the brain, as it had for

          9       Ms. Prosperi, the prognosis is -- or an average survival

         10       rate of four months.

         11              She had, as I say in -- or as the doctor says in his

         12       letter, shortly after had trial undergone, I believe it was

         13       her fifth, brain surgery to remove a tumor and to implant

         14       radioactive seeds that, it was hoped, would prevent tumors

         15       from recurring.

         16              That surgery was successful, and just last week there

         17       were follow-up visits with an MRI to see whether there was

         18       regrowth of the tumor inside her brain, and, thankfully, the

         19       MRI showed that this operation, so far, is holding and that

         20       a tumor has not started to regrow in Ms. Prosperi's brain.

         21              That could change tomorrow.           That could change in a few

         22       weeks.

         23              Also part of the recent examination was an examination

         24       of some new spots on her scalp, which are being watched

         25       carefully and closely.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 36 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 35 of 60

                                                                                      35


          1              The prognosis for Ms. Prosperi in 2005 when she was

          2       diagnosed was, You're going to live a year, and if it

          3       spreads to your brain, you're going to live four months.

          4              The prognosis for Ms. Prosperi now is no different.

          5       And we don't need an updated doctor's letter to tell us

          6       that.    This cancer a terminal, and it's a miracle that she

          7       is alive today.        And what Mr. Wyshak didn't focus on in

          8       Doctors Lawrence's letter is the role that he says

          9       Mr. Prosperi plays in that remarkable result.

         10              He says, and on page 2 of my memorandum -- I can't put

         11       it any better than Dr. Lawrence, the way he put it -- "Carol

         12       would certainly not be alive today without Mr. Prosperi's

         13       attentiveness and his capacity to recognize when she is in

         14       trouble.     Our ability to offer her the optimal treatment

         15       will be compromised if he cannot participate in her care."

         16              Now, Mr. Wyshak says that there's countless family

         17       members who probably can do that.            He doesn't know, but

         18       that's what he says.         He says incorrectly that

         19       Ms. Prosperi's daughter lives with her.           She doesn't.   She

         20       has her own household where she lives with her six-year-old

         21       daughter, Mikala.

         22              While there are, fortunately, sisters, step-sisters,

         23       sister's-in-law, brother's-in-law, all of them have their

         24       own lives, and none of them can live with Ms. Prosperi, and

         25       none of them can do the types of things that Dr. Lawrence


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 37 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 36 of 60

                                                                                        36


          1       has described he relies on Mr. Prosperi to do, to the extent

          2       that Mr. Prosperi can do them.               Dr. Lawrence's fear is real,

          3       that there is no one else that can do it.              And his fear is

          4       real that if Mr. Prosperi goes to jail, Carol's care would

          5       be compromised, Carol's emotional stability would be

          6       affected, and Carol's remarkable success story could come to

          7       a premature end.

          8              Your Honor, for all the reasons that I have set forth

          9       in my memorandum and discussed today, it's not necessary to

         10       put Mr. Prosperi in jail.           For all the reasons I just

         11       touched on and set forth in my memorandum, a

         12       non-incarcerative sentence is sufficient, but not greater

         13       than necessary, for this defendant, who has lived the life

         14       the letter writers describe, who is the only person in this

         15       family who has dealt and can deal with the extraordinary

         16       circumstances that they face and who has committed what the

         17       Court has recognized is this atypical white-collar offense.

         18              Your Honor, a term of probation with a one-year period

         19       of home confinement is sufficient, but not necessary, to

         20       promote all of the sentencing goals, and to promote

         21       deterrence, and to afford adequate punishment for all of the

         22       reasons I've set forth in my memorandum.

         23              And, your Honor, you can tell from the letters that

         24       Mr. Prosperi has a lot to give and has demonstrated a

         25       willingness to give to church, community, family,


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 38 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 37 of 60

                                                                                        37


          1       profession.

          2              I would encourage your Honor to impose, if you were

          3       inclined to go along with this sentence, some very

          4       meaningful community service as a condition of his

          5       probation.      He's capable of doing it and willing to do, your

          6       Honor.

          7              Thank you.

          8                   THE COURT:      I realize that this is a longer

          9       sentencing hearing than is customary.            If anyone feels the

         10       need to take a break, I can suspend for a few minutes.

         11              (No response.)

         12                   THE COURT:      Mr. Singal.

         13                   MR. SINGAL:      Thank you, your Honor.

         14              Let me, first of all, for the record preserve the

         15       objections that we made on behalf of Mr. Stevenson to the

         16       presentence report.         For ease sake, I'll simply refer to

         17       those objections and incorporate them in my remarks as they

         18       appear beginning at page 31 of the addendum to the final

         19       presentence report.

         20              Before turning to the comments I prepared on behalf of

         21       Mr. Stevenson, I do feel compelled to respond to certain of

         22       the points that Mr. Wyshak made.             Like Mr. Parker, I was

         23       perplexed to hear Mr. Wyshak present, right from the outset,

         24       effectively what appeared to be the core of his sentencing

         25       argument, discussion of a host of circumstances that have


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 39 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 38 of 60

                                                                                       38


          1       nothing to do with this case.            Why the prosecutor is

          2       standing up here at sentencing on a case involving the

          3       delivery of out-of-spec concrete to the Big Dig and talking

          4       about things like collapse of the ceiling that killed the

          5       poor woman, blowouts, leaks, a failure of accountability by

          6       a host of people involved in a host of unrelated portions of

          7       the Big Dig and, not the least, Bernie Madoff, is

          8       perplexing, and, perhaps when one thinks about it, suggests

          9       a need to go beyond the evidence of record in order to

         10       attempt to support what I believe to be a disproportionate

         11       sentencing recommendation.

         12              Perhaps more dangerous than the comment and the

         13       irrelevancies, however, are the actual misstatements, and I

         14       would like to focus on two or three of those for a moment

         15       before I turn to my other remarks.

         16              Mr. Wyshak's stands here and says with definitiveness,

         17       your Honor, this conduct of these defendants will cause

         18       structural harm to the Big Dig.              No qualification, and, by

         19       the way, no support.         He talks about Mr. Praul's testimony,

         20       and I would suggest that he does so in the same way the

         21       government presented Mr. Praul's testimony; because, if

         22       you'll recall, when Mr. Praul sat there, he testified on

         23       direct about some permeability tests which were failed, and

         24       it was only in cross-examination that it was brought out

         25       that the test he was talking about were tests that a


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 40 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 39 of 60

                                                                                   39


          1       consulting firm did to try to replicate the Big Dig, and

          2       that Mr. Praul had not been asked a single question about

          3       the actual core samples that had been taken by the Big Dig

          4       and tested by a company called Wiss Janey on behalf of the

          5       Big Dig, which showed unequivocally that the test passed a

          6       permeability test, that they passed the compressive strength

          7       test, and that they were in full compliance with the Big Dig

          8       specifications.

          9              I don't know why that wasn't mentioned and brought out

         10       by the government in its direct examination, and I don't

         11       know why it wasn't brought out by Mr. Wyshak here.

         12              And so that there can be no uncertainty about that, let

         13       me direct the Court's attention to Mr. Praul's testimony on

         14       January 12, 2010, at pages 52 to 54, including his

         15       conclusion that:

         16              "QUESTION:      And in each case they passed -- referring

         17       to those compressive strength and permeability tests -- they

         18       passed with flying colors, those permeability tests,

         19       correct?

         20              "ANSWER:     The results were good."

         21              And previously he said that they passed both the

         22       compressive strength and permeability test.

         23              So I am not sure why we're indulging in this fiction,

         24       as we stand before your Honor for sentencing, that there

         25       were tests that were failed when the actual tests, the


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 41 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 40 of 60

                                                                                         40


          1       actual core samples extracted from the Big Dig itself,

          2       showed in all cases permeability and compressive strength

          3       tests were passed and in full compliance with the Big Dig

          4       specifications.

          5              Similarly, to stand here and say there will be harm to

          6       the public, there will be harm to the structural integrity,

          7       belies the relatively miniscule percentage of out-of-spec

          8       concrete that was delivered in the overall course of the

          9       massive structure which ended up being produced.             And the

         10       evidence specifically is that of all of the 10/9 concrete

         11       between 1996 and 2004, about close to half of it was not

         12       delivered to anybody.         And much of it -- I don't have the

         13       actual percentage here -- was delivered to people other than

         14       the Big Dig.       The end result, according to the government's

         15       own expert, again on cross-examination, Aggregate delivered

         16       to the Central Artery Tunnel 10/9 concrete compromising only

         17       2 percent of the total loads it delivered to the Central

         18       Artery Project.

         19              So why is it that the government, in the face of such

         20       sparse and questionable testimony, is standing up here with

         21       all of the public pressures being brought to bear saying,

         22       There will be harm.         We may be gone, your Honor, but there

         23       will be harm.       There will be harm to the structural walls.

         24              There is no support for that.         It is a gross

         25       exaggeration, and I would suggest it has no place in your


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 42 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 41 of 60

                                                                                    41


          1       Honor's sentencing considerations.

          2              Now, I first met Greg Stevenson, your Honor, in July of

          3       2005, and at that time he asked me to represent him in this

          4       case, and at that time it became my job to prevent this day

          5       from ever happening.         When you are in a situation where you

          6       stand at sentencing and you have not accomplished that job,

          7       it is daunting, it is humbling, and it is disappointing in

          8       any case.      But I will tell you that in this particular case

          9       the sense of disappointment and the sense of humility and

         10       the sense of regret that I personally experience is as great

         11       as any felt in my 34 professional years.          And the reason for

         12       that is because of Greg Stevenson.           The reason for that is

         13       the type of person this man is, the type of life he has led,

         14       and the type of character and honor and integrity he has

         15       demonstrated throughout the course of a lifetime of good

         16       deeds.

         17              And when you represent somebody like that, believe me,

         18       you care any time you're at sentencing.          Nobody wants to be

         19       there when you're in our business, but I will tell you that

         20       this -- when you represent somebody like Greg, it is

         21       different in marked fashion than it ordinarily is.          And the

         22       reason for that, I think, your Honor, is because of the

         23       vastness of the gulf that separates the type of life that

         24       Greg has lead and the conduct for which he was convicted.

         25              Now, yes, I'm not going to stand here and pretend that


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 43 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 42 of 60

                                                                                     42


          1       he did not have a jury in that box find him guilty of

          2       federal felonies, and certainly he made mistakes of

          3       judgment, and certainly he got caught up in an untoward

          4       corporate culture, and, yes, he acquiesced in certain

          5       conduct that he could have distanced himself from.

          6              But I would suggest to your Honor that when you look at

          7       the great balance sheet of life, if you will, these are

          8       relatively minor debits when they are compared to the other

          9       side of the ledger, and they are dwarfed by those enormous

         10       assets of honesty and integrity and good works and deeds

         11       that have otherwise pervaded this man's life.

         12              Now, we have tried our best to convey this in our

         13       papers.     I know your Honor well enough to know you've read

         14       everything we've given you, and you've given it your closest

         15       attention; but, with the Court's indulgence, I would like to

         16       briefly summarize some of the highlights that we have

         17       presented to you in order to illustrate what I think is a

         18       paradox, and that is a paradox that presents itself today of

         19       a man of the utmost honor and the utmost character who,

         20       nonetheless, stands before you today convicted of these

         21       federal felonies.

         22              Now, I would suggest to your Honor that perhaps nowhere

         23       is the test of this man's character illustrated better than

         24       in the adoption of his daughter Stephanie.         As your Honor

         25       recalls from what we've presented, that adoption has its


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 44 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 43 of 60

                                                                                          43


          1       derivation in his own biological daughter Kerri's

          2       life-threatening cancer as a young child, and he and his

          3       wife seeing children when they visited Kerri -- who

          4       fortunately recovered after a long bout with chemotherapy at

          5       a young age -- seeing other children who did not have

          6       parents to care for them in the way they were able to care

          7       for Kerri, and vowing at that time when Kerri recovered that

          8       they would adopt a child of this sort.

          9              Many people make vows like that in times of distress.

         10       Most people don't follow them.               In this particular case,

         11       Greg and his wife, Wendy, fulfilled that vow, and after

         12       their daughter recovered, they met a ten-and-a-half -- then

         13       ten-and-a-half-year-old girl by the name of -- actually she

         14       had the name "Kerri," which was changed to "Stephanie."                 She

         15       was the product of a variety of foster homes.              She was

         16       blind.     She was hearing impaired.           She had cerebral palsy,

         17       and she was developmentally disabled.              And I would suggest

         18       to your Honor that in rescuing that young girl from the

         19       foster homes which she traveled to and from and bringing her

         20       into their own home and making her a part of their family

         21       and showing her the love and affection of a member of their

         22       own family, Greg Stevenson has demonstrated a selflessness

         23       and a sacrifice that most of us could not even envision, and

         24       which, I would suggest, speaks volumes greater about him as

         25       a person than anything, than anything, you saw in this


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 45 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 44 of 60

                                                                                    44


          1       courtroom for the two or three weeks of this trial.

          2              Now, the commitment to Stephanie has had a number of

          3       other consequences.         As you've read, it led Greg to become

          4       an advocate for the disabled and to volunteer at some

          5       organizations that protected the interests of disabled

          6       individuals.       Beyond that, though, the example that he set,

          7       and his wife, was an example that has carried over to their

          8       children and has influenced the career choices of their

          9       children, such that the daughter, Kerri, is getting her

         10       Ph.D. in special education, dealing with autistic children,

         11       and their son Brad teaches handicapped children.

         12              The need we've described, and I am not going to go into

         13       it in any great detail because I know your Honor has read

         14       it, but although their current residence is separate, for

         15       reasons stated in the sentencing memo, from both the home in

         16       which Stephanie resides up here and from where Greg's

         17       parents live in Pennsylvania, he plays a vital role in the

         18       care of both.       He is a frequent visitor and contributor up

         19       here to Stephanie's care.           He is the only surviving child of

         20       his parents, who are in the 90s, and I cannot underestimate

         21       the difficulties that would be created were he no longer

         22       able to perform the functions for both Stephanie and for his

         23       parents.

         24              Mr. Stevenson has demonstrated, through various acts,

         25       his commitment to the community, which we've illustrated.           I


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 46 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 45 of 60

                                                                                      45


          1       am not going to repeat them today.

          2              And his professional life, I think most importantly,

          3       your Honor, has demonstrated the aberrance of the conduct

          4       for which he was convicted.           We have example after example

          5       of individuals who are saying, I worked with Greg Stevenson.

          6       He did everything to protect worker safety.          He did

          7       everything to protect environmental concerns.          He made sure

          8       the workers got air conditioning in their trucks.          He didn't

          9       care how this affected the profits of the company.             He was

         10       an individual who was devoted to doing what was right in the

         11       workplace, regardless of its effect on company profits or

         12       consequences.

         13              The circumstances of the conduct and the nature of his

         14       conduct I think I would also like to touch upon briefly.

         15              I'm not going to repeat the corporate culture

         16       conclusion which your Honor referenced in your opinion, but

         17       I think it's important to understand the position that

         18       Mr. Stevenson held.

         19              This was multinational corporation.        He was a low- to

         20       mid-level manager in one unit, not even in the headquarters

         21       in Massachusetts.        And in that position it's important to

         22       recall that he was not -- the quality of the concrete was

         23       not part of this man's job.           He was responsible for

         24       environmental concerns.          He was responsible for testing the

         25       trucks for efficiency and working properly, and certainly


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 47 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 46 of 60

                                                                                     46


          1       all the evidence pointed, and I think Mr. McNally himself

          2       pointed, to Mr. McNally as the quality control person.           Greg

          3       Stevenson was not responsible for the quality of the

          4       concrete here.       It was Mr. McNally, who was his equal within

          5       the company, who was responsible for the quality of the

          6       concrete.

          7              Nor was Mr. Stevenson a decision-maker.         I take issue

          8       with the statement by Mr. Wyshak that he decided -- he was

          9       among those deciding to change the 10/9 program so that it

         10       was delivered to the Big Dig.            There was evidence that 10/9

         11       deliveries generally started before Mr. Stevenson had begun

         12       at the company in late 1996, and there was also evidence

         13       that a particular management meeting, which Mr. Disano

         14       testified about, occurred before Mr. Stevenson even began

         15       working at the company.          So this notion of a premeditated,

         16       intentional offense that Mr. Wyshak emphasized, I think, is

         17       belied by the fact that Mr. Stevenson was not in the role of

         18       a decision maker, and the evidence does not support that

         19       conclusion.

         20              And in terms of the profit motive, let me address that.

         21       That's also another area where, perhaps, I should have

         22       jumped on at the beginning in terms of Mr. Wyshak's remarks.

         23              These sort of amorphous notions that well, gee, if you

         24       have a job, then you're going to increase your bonuses, and

         25       you're going to increase your salaries if you increase your


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 48 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 47 of 60

                                                                                     47


          1       profitability.       I mean, that is not the type of stuff of

          2       which sentencing decisions are made, respectfully.          And you

          3       can be sure that Mr. Wyshak and his cohorts who were very

          4       skilled and spent years investigating this case, looked

          5       under every nook and cranny, your Honor, for evidence of

          6       bonuses or other monetary considerations that went to

          7       Mr. Stevenson or others.          You can be sure they were looking

          8       for it, and you can be sure they would have been delighted

          9       to present it to those folks in the jury box if they found

         10       it.

         11              They didn't find it, and now they're relegated to

         12       speculative assumptions of the sort that, well, they must

         13       have gotten higher bonuses.           They must have gotten more

         14       money.

         15              There was no profit.         There was no profit motive.

         16       There was no intent to profit, and that is simply beyond any

         17       dispute and beyond any evidence in this case.

         18              The Guidelines figures that have been proffered by the

         19       government, I would suggest, are out of whack with reality.

         20       They are out of whack with any sense of proportionality.

         21              As Mr. Parker has pointed out well, they equate to

         22       manslaughter, smuggling of aliens with a death, trafficking

         23       in large-scale prepubescent child pornography.          I don't know

         24       where the type of conduct we have seen in this courtroom can

         25       possibly be deemed to equate with that type of conduct, and


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 49 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 48 of 60

                                                                                   48


          1       I would suggest to your Honor that a sentence of probation

          2       with a year of home confinement is much more aligned to the

          3       statutory objectives than the Guidelines that the government

          4       suggest, and they are much more aligned to further the

          5       statutory objectives in 3553(a)(2), which we've discussed in

          6       some detail in the sentencing memorandum.

          7              Your Honor, we've tried to give you a fair and accurate

          8       and complete portrait of Greg Stevenson as a human being,

          9       and as that portrait emerges, I hope you can measure all the

         10       good he has done in his life.

         11              The Adelson [ph.] case from the Southern District of

         12       New York, which we've quoted at page 9 of our sentencing

         13       memo said, and I quote, "If ever a man is to receive credit

         14       for the good he has done, it should be at the moment of his

         15       sentencing, when his very future hangs in the balance."

         16              Regrettably, your Honor, in terms of the job that I was

         17       hired to do and set out to accomplish, that time has now

         18       come.    Mr. Stevenson stands before you.      His life does hang

         19       in the balance, and I do hope that, and urge, that in

         20       rendering judgment on this fine man, you can take the

         21       measure of him as a man and you can see and recognize all

         22       the good he has done and will do in the future.

         23              And so when I ask for leniency, your Honor, for

         24       Mr. Stevenson, it's not leniency for the sake of leniency,

         25       and it's not leniency out of some misguided sense of


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 50 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 49 of 60

                                                                                     49


          1       sympathy for his plight; but, rather, when it's viewed in

          2       light of sentencing objectives, the statutory objectives,

          3       and the advisory Guidelines, the leniency I am asking for is

          4       leniency which this man has earned with a lifetime of

          5       virtue, and honor, and integrity that makes his conduct in

          6       question in this case pale in comparison.

          7              Thank you.

          8                   THE COURT:      Mr. Prosperi, do you wish to address

          9       the Court?

         10                   DEFENDANT PROSPERI:         Yes, your Honor.

         11              Your Honor, I'm a little nervous.         I want to thank you

         12       for allowing me to express my thoughts prior to my

         13       sentencing.

         14              I never intentionally did anything during the course of

         15       my entire career that I thought would harm any project,

         16       particularly this project.

         17              On the Big Dig, we got caught up in milestones that

         18       were totally unrealistic, and it just caused problems with

         19       these unrealistic milestones that we were all caught up in.

         20              I am absolutely confident that the concrete that we

         21       supplied to the Big Dig is good concrete, is very good

         22       concrete, and is within specifications, and is not going to

         23       cause a problem.        I'm also absolutely confident that down

         24       the road the concrete that we supplied to this project is

         25       not going to cause any problems whatsoever.           I truly believe


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 51 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 50 of 60

                                                                                    50


          1       that we supplied good concrete, although it was out of

          2       specification.

          3              I apologize to my family, my friends, my coworkers, and

          4       everybody else for the mistakes I made, and the

          5       embarrassment and stress that I caused them.          And I promise

          6       I will do everything in my power, and work as hard as

          7       possible, to regain my reputation of a fair, good, and

          8       trustworthy person.

          9              Your Honor, I beg you to allow me to care for my wife,

         10       as I have for the past five years.           I need to give her the

         11       spiritual, the moral, and the physical support so she can

         12       continue with this, as Dr. Lawrence said, "miraculous

         13       recovery."      She is an incredible woman.      We've been married

         14       for 43 years, and I believe I'm part of the team that's

         15       helping to keep her alive.

         16              I believe, your Honor, if I'm sent to prison at all,

         17       it's going to have a detrimental effect on her.          I think it

         18       will affect her both emotionally, physically, and

         19       spiritually, and I hope to God that that does not happen and

         20       that I be able to spend my life caring for her and waking up

         21       beside her each day.

         22              I pray to God that after you've sat through this

         23       grueling trial, read all of the documents and letters of

         24       support that have come in, that you will render a sentence

         25       that you feel is fair, and I would hope to God that it would


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 52 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 51 of 60

                                                                                     51


          1       not have me go to prison for any reason whatsoever.

          2              God bless America and this Court.

          3                   THE COURT:      Mr. Stevenson, would you like to

          4       address the Court?

          5                   DEFENDANT STEVENSON:         Good afternoon, your Honor.

          6              I hope you understand if I read my statement I'm

          7       nervous and want to be sure that I can say what I have

          8       prepared.

          9              I am truly embarrassed and deeply regret what took

         10       place at Aggregate.         I want the Court and the prosecutors to

         11       know that I have been working hard and will work hard the

         12       rest of my life to be an example to my family and friends

         13       that I have always hoped to be and be there for them, as

         14       they've been there for me.

         15              Without trying to downplay anything that you heard at

         16       trial, I do want to be sure that you know what I said to the

         17       state troopers when they came to my home was true.           I always

         18       believed, right or wrong, that we were sending good concrete

         19       to the project, and I never intended to jeopardized the

         20       project.     My only goal was to complete each day's scheduled

         21       workloads and deliveries with the equipment and manpower we

         22       had as the company wanted and required.           We all worked long

         23       hours to accomplish this.

         24              I realize this does not excuse anything, but I do hope

         25       you will consider this when you consider my punishment, as I


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 53 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 52 of 60

                                                                                   52


          1       never intended to harm the project and was never seeking to

          2       benefit myself.

          3              I also sincerely apologize to my family -- excuse me --

          4       including my wife, Wendy; children, Greg, Kerri, Brad,

          5       Stephanie; and my parents, for they have all had to

          6       endure -- for all they have had to endure through this.          I

          7       have always tried my best to provide a comfortable home and

          8       good education for my family by working hard and being a

          9       good example to my children in both my personal and

         10       professional life.

         11              I truly hope that your decision about my punishment

         12       will factor in the way that I have lived my entire life, not

         13       just by the small piece you heard last summer.

         14              Thank you.

         15                   THE COURT:      It is not my habit to be long spoken at

         16       sentencing, although I do recognize that I do have an

         17       obligation to explain the reasons why I have reached the

         18       decision that I have.

         19              I was pleased that Mr. Singal actually brought the

         20       focus of the hearing back to the defendants personally,

         21       which is the piece of the puzzle that has perplexed me the

         22       most listening through the trial, but, more importantly,

         23       having read very carefully through the letters that were

         24       submitted with the sentencing memoranda, all of which I

         25       found sincere, supportive, and, I'm sure, an accurate


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 54 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 53 of 60

                                                                                       53


          1       portrayal of the defendants' lives.            What is puzzling is

          2       what I referred to as a "corporate culture."            I am confident

          3       that when I read the letters from children, friends,

          4       nephews, and nieces, had any one of these family members or

          5       friends come to either Mr. Prosperi or Mr. Stevenson and

          6       explained that they were being asked to do in a culture like

          7       the one in which defendants were operating something

          8       similar, defendants would have been the first to say, This

          9       is morally wrong, you shouldn't do this, this should not be

         10       the choice that you should make.             Why they made that wrong

         11       choice for themselves, as I say, is the piece of this puzzle

         12       that I find hardest to answer.

         13              On the other hand, it is not clear to me why these

         14       defendants were necessarily plucked out to be the "poster

         15       children" -- if I may use the phrase -- for a larger

         16       corporate culture that I agree was morally lazy, and so

         17       focused on the short term that it became heedless to the

         18       consequences or impacts of the behavior that it encouraged.

         19              It is tempting but ultimately, I think, an abuse of my

         20       power as a sentencing judge to hold these defendants

         21       responsible for all of the excesses of modern corporate

         22       ills; nor can I prospectively ask these defendants to bear

         23       the weight of a speculative failure of the Artery Project.

         24       I heard no evidence that that is likely, but, beyond that, I

         25       do not think it is an appropriate factor at this point for


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 55 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 54 of 60

                                                                                     54


          1       me to take into account at sentencing.

          2              At the end of the day, I really cannot sentence a

          3       culture.     I have to sentence the defendants as human beings,

          4       and the real choice in this case is what are the punishment

          5       alternatives?

          6              Well, the most obvious punishment is incarceration.

          7       There is one benefit, and only one, that I see in this case

          8       to incarceration, and that is the sanction of deterrence

          9       that an incarcerated sentence would pose for others.

         10              Beyond that, society's interest in incarceration as

         11       opposed to atonement does not weigh heavily.         There is no

         12       risk of recidivism on the part of either of these

         13       defendants.      Incarceration will incur a large cost to

         14       taxpayers, and an even larger personal cost in

         15       Mr. Prosperi's case to his ill wife and, to some degree, to

         16       Mr. Stevenson's family, as I recognize that they both play

         17       important roles as caregivers and caretakers in their

         18       families.

         19              I have given perhaps more reflection to this than

         20       perhaps any but one or two other sentences I have had to

         21       impose, and I have come to the conclusion that an

         22       alternative to incarceration is the appropriate sentence in

         23       this case.

         24              Now, I expect to be heavily criticized for the sentence

         25       I am going to impose.         It is not going to be an easy


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 56 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 55 of 60

                                                                                      55


          1       sentence.

          2              I am going to impose not a year of home detention but

          3       six months.      Instead, but I am going to impose a substantial

          4       term of community service.           I want 1,000 hours performed by

          5       the defendants over a three-year probationary term.

          6              I am going to impose a fine, which I think is within

          7       the differing means of the defendants to pay.

          8              As I say, the sentence will be criticized because I

          9       think in the public mind this case will always be associated

         10       with the collapse of the Williams Tunnel.          This is was not

         11       the Williams Tunnel case.

         12              I think what the defendants did they may justify in

         13       their own minds.        I think it was wrong, and I have made it

         14       clear that I think it was wrong; but I do think my decision

         15       is the correct one given all of the factors that are at

         16       play.

         17              Mr. Prosperi, if you would stand, please.

         18              Mr. Prosperi, pursuant to the Sentencing Reform Act of

         19       1984 and, more particularly, having considered the

         20       sentencing factors enumerated at 18, United States Code,

         21       Section 3553(a), it is the judgment of the Court that you be

         22       placed on a term of probation for three years.          This term

         23       will be imposed on each count of conviction and served

         24       concurrently, each with the other.

         25              It is further ordered that you pay to the United States


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 57 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 56 of 60

                                                                                    56


          1       a fine of $15,000.        That fine will be due immediately as a

          2       lump-sum payment.

          3              While on probation, you will comply with the following

          4       terms and conditions:         You will comply with the standard

          5       conditions adopted by the Court and as set out in the United

          6       States Sentencing Guidelines Section 5B1.3(c).          These will

          7       be set forth in writing in detail in the judgment.

          8              You will, of course, not commit any federal, state or

          9       local crime, nor will you illegally possess a controlled

         10       substance.      I am suspending any drug-testing conditions,

         11       based on the determination that you pose no risk for

         12       substance abuse.

         13              You are required by law to submit to the collection of

         14       a DNA sample as ordered by the Probation Office.

         15              You are prohibited by law from possessing a firearm,

         16       destructive device, or any other dangerous weapon.

         17              As a special condition of probation, you will serve six

         18       months in home confinement with electronic monitoring.           You

         19       are to bear the costs of such monitoring.

         20              You are also to perform 1,000 hours of community

         21       service at a task deemed appropriate by the Probation Office

         22       and approved by the Court.

         23              Finally, it is ordered, as the law requires, that you

         24       pay to the United States a special assessment of $13,500.

         25       Again, that will be due immediately.


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 58 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 57 of 60

                                                                                       57


          1              The clerk will advise Mr. Prosperi of his right of

          2       appeal.

          3                   THE CLERK:      Mr. Prosperi, you have the right to

          4       file a Notice of Appeal in this case.           If you do wish to

          5       file a Notice of Appeal, you must file it within ten days

          6       from the date on which I enter the judgment.           If you cannot

          7       afford an attorney to file that appeal on your behalf, you

          8       may request me to do it, and I will file it in the Clerk's

          9       Office for you.

         10                   DEFENDANT PROSPERI:         Thank you very much.

         11                   THE COURT:      Mr. Stevenson, would you stand, please.

         12              Mr. Stevenson, pursuant to the Sentencing Reform Act of

         13       1984 and, more particularly, having considered the

         14       sentencing factors enumerated at 18, United States Code,

         15       Section 3553(a), it is the judgment of the Court that you be

         16       placed on probation for a term of three years.           This term

         17       will be imposed on each count of conviction, each to be

         18       served concurrently with the other.

         19              It is further ordered that you pay to the United States

         20       a fine of $5,000.        That shall be paid in a lump-sum payment.

         21       It is due immediately.

         22              While on probation you will comply with the following

         23       terms and conditions:         You will comply with the standard

         24       conditions adopted by the court and described at United

         25       States Sentencing Guideline Section 5B1.3(c).           These will be


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 59 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 58 of 60

                                                                                     58


          1       set forth in writing in detail in the judgment.

          2              You will, of course, not commit any federal, state or

          3       local crime, nor will you illegally possess a controlled

          4       substance.      Again, the Court suspends all drug-testing

          5       conditions on its determination that you present no risk of

          6       substance abuse.

          7              You are required by law to submit to the collection of

          8       a DNA sample as directed by the Probation Office.

          9              The following special conditions are imposed:        By law,

         10       you are prohibited from possessing a firearm, destructive

         11       device, or other dangerous weapon.

         12              Six months of the probation period is to be served in

         13       home detention with electronic monitoring.         You are to bear

         14       the costs of such monitoring.

         15              You will also perform 1,000 hours of community service

         16       at a task deemed appropriate by the Probation Office and

         17       approved by the Court.

         18              It is further ordered that you also pay to the United

         19       States a special assessment of $13,500, which, by operation

         20       of law, is due immediately.

         21              Will the clerk advise Mr. Stevenson of his right of

         22       appeal.

         23                   THE CLERK:      Mr. Stevenson, you have the right to

         24       file a Notice of Appeal in this case.        If you do wish to

         25       file a Notice of Appeal, you must file it within ten days


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 60 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 59 of 60

                                                                                     59


          1       from the date on which I enter the judgment.            If you cannot

          2       afford an attorney to file the appeal on your behalf, you

          3       may request me to do it, and I will file it in the Clerk's

          4       Office for you.

          5                   THE COURT:      I will ask the Probation Officers if

          6       I've omitted any part of the proposed judgment?

          7                   PROBATION OFFICER MARCY:         No, your Honor.

          8                   PROBATION OFFICER ORZE:          No, your Honor.

          9                   THE COURT:      Good luck, gentlemen, and I thank

         10       counsel for their service on this case.

         11              We will be adjourned.

         12                   THE CLERK:      All rise.

         13              (Proceedings adjourned.)

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25


PDF created with pdfFactory trial version www.pdffactory.com
        Case 3:15-cr-00155-RNC Document 585-20 Filed 12/03/20 Page 61 of 61

                Case 1:06-cr-10116-RGS Document 308 Filed 06/04/10 Page 60 of 60

                                                                                   60


          1                                 C E R T I F I C A T E

          2

          3              I, James P. Gibbons, Official Court Reporter for the

          4       United States District Court for the District of

          5       Massachusetts, do hereby certify that the foregoing pages

          6       are a true and accurate transcription of my shorthand notes

          7       taken in the aforementioned matter to the best of my skill

          8       and ability.

          9

         10       /s/James P. Gibbons                          June 2, 2010

         11

         12

         13       ________________
                  James P. Gibbons
         14

         15

         16

         17

         18                          JAMES P. GIBBONS, CSR, RPR, RMR
                                         Official Court Reporter
         19                            1 Courthouse Way, Suite 7205
                                       Boston, Massachusetts 02210
         20                                   (617) 428-0402

         21

         22

         23

         24

         25


PDF created with pdfFactory trial version www.pdffactory.com
